OPINION — AG — ** SHERIFF — TRAVEL EXPENSES ** (1) NO WRITTEN ORDER OF THE COUNTY ATTORNEY (DISTRICT ATTORNEY) IS NECESSARY TO ENABLE A SHERIFF (OR HIS DEPUTIES) TO COLLECT THE COMPENSATION FOR MILEAGE PROVIDED BY 19 Ohio St. 180.43 [19-180.43], FOR MAKING INVESTIGATIONS IN HIS COUNTY OR FOR SERVING OR ENDEAVORING TO SERVE CIVIL OR CRIMINAL PROCESS IN HIS COUNTY OR FOR PURSUING ANY FUGITIVE FROM JUSTICE IN HIS COUNTY. HOWEVER, THE CLAIM FOR MILEAGE FOR SUCH INVESTIGATIONS OR FOR PURSUING ANY FUGITIVE FROM JUSTICE MUST BE APPROVED BY THE COUNTY ATTORNEY. (2) BEFORE A SHERIFF IS AUTHORIZED TO GO OUTSIDE HIS COUNTY TO SERVE OR ENDEAVOR TO SERVE CRIMINAL PROCESS, AND BE PAID COMPENSATION FOR A MILEAGE THEREFOR AS PROVIDED IN SAID SECTION, HE MUST HAVE WRITTEN ORDER TO DO SO BY THE COUNTY ATTORNEY. (3) A SHERIFF IS 'NOT' ENTITLED TO BE PAID COMPENSATION FOR MILEAGE TRAVELED IN MAKING INVESTIGATIONS, OR IN PURSUING A FUGITIVE FROM JUSTICE, OR IN SERVING OR ENDEAVORING TO SERVE CIVIL PROCESS, OUTSIDE HIS COUNTY. (OUT OF STATE, SUMMONS, PROCESS, COMPENSATION, TRAVEL, EXPENSES, LAW ENFORCEMENT) CITE: 19 Ohio St. 180.43 [19-180.43], 28 Ohio St. 39 [28-39], OPINION NO. MAY 2, 1945 — PHILLIPS, OPINION NO. DECEMBER 17, 1946 — KEHN, OPINION NO. NOVEMBER 7, 1945 — MARSHALL, OPINION NO. AUGUST 24, 1955 — FAUBION (RICHARD M. HUFF)